Title: Report on the Petition of Barent I. Staats, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: President of the Senate



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the President of the Senate]

The Secretary of the Treasury to whom was referred by the Senate the petition of Barent I Staats respectfully reports thereupon as follows
The claim of the petitioner appears to be one of those, for the due consideration and adjustment of which, provision is made by the Act passed the 12th of February 1793 relative to claims against the United States not barred by any act of Limitation and which have not been already adjusted.
It appears therefore adviseable that the Petitioner should be left to the Course of relief prescribed by that Act.
Which is respectfully submitted

Alexander HamiltonSecy of the Treasy
Treasury Department February 27th 1794
